Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the response to election/restriction requirement and amendment filed 8/3/2021, is a non-final office action.

Election/Restrictions
2.	Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-4, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al (US 6,256,025).
	Regarding claim 1, Imai discloses a signal processing apparatus (Column 1, lines 26-28: Typical of such a matrix-type display device is a matrix-type liquid crystal display device. Figure 1: row voltage generating circuit.) comprising:
a first signal processing circuit (Figure 1: op-amp 31), for receiving a first signal, wherein the first signal processing circuit has a power end connecting to a first voltage and a reference ground end (Figure 1: op-amp 31 has a power end coupled to V04=VEE and a reference ground end coupled to V02.); and 
a second signal processing circuit (Figure 1: op-amp 32 or op-amps 32 and 33.), for receiving a second signal, wherein the second signal processing circuit has a power end which is electrically coupled to the reference ground end of the first signal processing circuit or equals the reference ground end of the first signal processing circuit (Figure 1: Op-amp 32 has a power end coupled to V02 which is the same V02 as is coupled to the reference ground end of op-amp 31. Op-amp 33 has a power end coupled to V01, which is the same V01 as is coupled to the reference ground end of op-amp 32. Op-amp 33 has a reference ground end coupled to V03=Vss.), and the second signal processing circuit has a reference ground end connecting to a second voltage (Figure 1: op-amp 32 has a reference ground end coupled to V01. Op-amp 33 has a power end coupled to V01, which is the same V01 as is coupled to the reference ground end of op-amp 32. Op-amp 33 has a reference ground end coupled to V03=Vss.).  
(Figure 1: the row voltage generating circuit 71 discloses the voltage values at the power end of a first op-amp and reference ground end of a second op-amp are the same. This is similar to the power end and reference voltages of the op-amps 412 and 422 shown in figure 4A of the instant specification. The operation current of these op-amps will be the same when the voltages and resistance are the same.).  
Regarding claim 3, Imai discloses wherein the reference ground end of the first signal processing circuit and the power end of the second signal processing circuit connect to a third voltage, where the first voltage is larger than the third voltage, and the third voltage is larger than the second voltage (Figure 1: Op-amp 32 has a power end coupled to V02 which is the same V02 as is coupled to the reference ground end of op-amp 31. Op-amp 33 has a power end coupled to V01, which is the same V01 as is coupled to the reference ground end of op-amp 32. Op-amp 33 has a reference ground end coupled to V03=Vss. Column 9, lines 6-16: in short, the power source voltages V01 through V04 are set so as to satisfy the following relationship: V04 (=VEE) > V02 > V01 > V03 (=Vss).).  
(Figure 1: Op-amp 32 has a power end coupled to V02 which is the same V02 as is coupled to the reference ground end of op-amp 31. Column 9, lines 6-16: in short, the power source voltages V01 through V04 are set so as to satisfy the following relationship: V04 (=VEE) > V02 > V01 > V03 (=Vss).).  
Regarding claim 11, Imai discloses a third signal processing circuit, for receiving a third signal, wherein the third signal processing circuit has a third power end connecting to the reference ground end of the first signal processing circuit, and has a reference ground end connecting to the power end of the second signal processing circuit (Figure 1: Op-amp 33 has a power end coupled to V01, which is the same V01 as is coupled to the reference ground end of op-amp 32. Op-amp 33 has a reference ground end coupled to V03=Vss.).  
Regarding claim 12, Imai discloses wherein the power end of the third signal processing circuit receives a third voltage, and the reference ground end of the third signal processing circuit receives a fourth voltage, where the first voltage > the third voltage > the fourth voltage > the second voltage (Figure 1: Op-amp 33 has a power end coupled to V01, which is the same V01 as is coupled to the reference ground end of op-amp 32. Op-amp 33 has a reference ground end coupled to V03=Vss. Column 9, lines 6-16: in short, the power source voltages V01 through V04 are set so as to satisfy the following relationship: V04 (=VEE) > V02 > V01 > V03 (=Vss).).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (US 6,256,025) in view of Lee et al (US 2015/0212643).
	Regarding claim 5, Imai discloses the signal processing circuit as stated above. Imai does not disclose wherein both of the first signal processing circuit and the second signal processing circuit are analog front end circuits for processing touch sensing signals, and the first signal and the second signal are analog touch sensing signals received from a touch sensor array of a touch display panel.
	Lee discloses touch sensing controller and touch sensing devices as stated in the title and the abstract. Lee discloses the circuit shown in figure 1 comprising the receiver 120 and ADC 140. The touch sensing device of figure 8 includes a touch screen panel 410 for processing touch screen sensing signals as stated in paragraph 0076. The signals are input to op-amp 430. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the signal processing apparatus of Imai and to apply the signal processing in specific applications such as the touch screen display of Lee. The touch screen display signals .

Allowable Subject Matter
5.	Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6-10 recite components of the first signal processing circuit and of the signal processing apparatus that are not recited in the cited references.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng (US 11,150,760) discloses an apparatus comprising a plurality of touch analog front end circuits each comprising a current conveyor and accumulator. The current conveyors receive a first operational voltage and the accumulator receives a second operational voltage as stated in claim 9. Additional components of the analog front ends are recited in claims 1-14. Andrle et al (US 2019/0310736) discloses a touch screen display and controller as stated in the abstract. Figures 3 disclose the receiver includes a current conveyor 105 and an accumulator 108. Figure 6 and paragraph 0060 provides further details regarding these circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/16/2021